Citation Nr: 1606305	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-305 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for cervical disorder to include cervical disc disease.
 
2.  Entitlement to service connection for multilevel degenerative changes in the thoracic spine.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
C. Eckart, Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1986 to October 1989.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran testified at a hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015 the Board sent a letter to the Veteran which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the claimant a hearing before a different Veterans Law Judge; otherwise the case would be reassigned.  The Veteran did not respond within the allotted response time.  Thus, the Board will proceed with the matter on appeal.  
 
The issue of entitlement to service connection for a headache disorder as secondary to a cervical spine disorder has been raised by the record in his September 2015 hearing testimony.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
 
FINDINGS OF FACT
 
1.  In September 2015, prior to the promulgation of a decision by the Board, the representative notified the Board at the Veteran's hearing of his intent to withdraw his appeal concerning the issue of entitlement to service connection for multilevel degenerative changes in the thoracic spine.

2.  Resolving reasonable doubt in favor of the Veteran, cervical disc disease is related to injury incurred in military service.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for multilevel degenerative changes in the thoracic spine are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  Cervical disc disease was incurred inservice. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Dismissal
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  At the above referenced September 2015 Travel Board hearing the Veteran's representative confirmed that the issue of entitlement to service connection for multilevel degenerative changes in the thoracic spine was being withdrawn from appellate status.  
 
Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for multilevel degenerative changes in the thoracic spine, and the appeal as it regards this issue is dismissed. 
 
II. Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim. 
 
III. Analysis
 
Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 
 
For certain listed chronic diseases, including arthritis, service connection will be granted on a presumptive basis if it was diagnosed in service, or manifested to a compensable degree within one year after active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service may be found where there is continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).
 
Otherwise, service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
 
After considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for cervical degenerative joint disease with retrolisthesis.  The Board finds that the evidence in this matter is in equipoise and affords the Veteran the benefit of the doubt.  
 
The Veteran claims he is entitled to service-connection for a cervical spine disability.  His DD-214 reveals that the appellant served as an infantryman, and it confirms that he earned the parachute badge.  The claimant specifically asserted in his September 2015 hearing testimony that he sustained a neck injury as a result of a parachute jump accident in 1988 and additionally described other jumps that involved hard landings.  In his testimony he described an incident in November 1988 as the result of having been caught by a static guide line from another jumper that caused a whiplash type injury.  He described his bicep hurting after he landed and said that he reported the injury and was put on profile but later went off profile due to the pressure not to be on profile.  The appellant described having neck pain following the incident which he self-treated with heat and Ibuprofin.  He indicated that he received medical treatment for neck complaints shortly after service but that there were no medical records available because the physician who treated him back then was deceased.  The appellant also testified that he sometimes missed a day of class when attending college post service due to his neck pain.  He described the neck pain as one that would come and go over the years but by 2000 it was debilitating.  The Veteran testified that when he had surgery in 2000 the doctor asked him whether he had been in a car accident.  The Board finds that the Veteran's testimony regarding his injury and residuals as the evidence confirms that he participated in parachuting in service and sustained an injury while doing so.  His testimony is also competent and credible for the purposes of describing cervical spine symptoms during and after service.  
 
Service treatment records are silent for any evidence of cervical spine problems including on entrance examination and report of medical history in May 1986 and at separation in July 1989.  However the records do confirm that he had a static line injury while parachuting in October 1988 with a left arm injury and he was placed on a profile of no lifting with that arm.  In November 1988 three weeks after the static line injury, he denied any problems and his range of motion was normal without any significant musculoskeletal or neurological issues shown.  He was assessed with resolving static line injury.  
 
In December 2000 the Veteran was admitted to the emergency room for severe left arm pain and progressive weakness over the prior few weeks.  He was hospitalized with MRI confirming severe cervical spondylosis and herniated nucleus pulposus C5-6 and C6-7.  The appellant was noted to have severe cervical radiculopathy.  Surgery was recommended.  Later in the month the appellant underwent cervical discectomy and fusion at C5-6 and C6-7.  Thereafter treatment records in 2008 through diagnosed chronic neck pain status post C5, C6 and C7 anterior cervical discectomy and fusion in 2000.  
 
The report of a September 2009 VA examination included review of the claims file and examination of the Veteran.  The history of the static line injury while parachuting in November 1988 was noted, as was his history of some hard landings while parachuting.  The Veteran reported a history of chronic neck pain since service, with residuals of his 2000 fusion surgery noted to include pain and limited motion.  The examiner diagnosed cervical disc disease, multi-level, status post discectomy and fusion in 2000; disc space narrowing and spurring C5-7; and mild disc space narrowing C2-3.  The examiner opined that it was less likely as not that his neck event in 2000 requiring surgery was due to service between 1986 and 1989.  The examiner found that there was no evidence of cervical injury in service although the examiner conceded that there was documentation of the left bicep static line injury while parachuting.  The examiner also admitted that it was not out of the realm of possibility that the Veteran injured his neck in the left bicep static line injury or that he injured his neck due to multiple parachute jumps in service.  
 
In October 2015 a medical opinion obtained by the Veteran's private physician E.B., M.D. noted that the appellant asked him to review some of his records and provide an opinion as to whether his cervical spine disability is related to his parachute injury in service.  The physician reviewed the evidence and noted the Veteran's reported history of the static line incident in 1988 with a whiplash like sensation to his neck and a bicep injury.  The Veteran was noted to report that neck problems persisted after service and gradually worsened in 2000 when he underwent the cervical fusion surgery.  Following examination, the examiner diagnosed cervicalgia, post laminectomy syndrome of the cervical region and radiculopathy.  This doctor opined that based on the description of the mechanism of the injury described by the appellant, it is plausible and very likely that the Veteran did suffer a whiplash cervical injury which necessitated surgery in 2000.  
 
The Board assigns great probative weight to the October 2015 favorable opinion from the physician who linked the current cervical spine disability to service, with a rationale based not only on the Veteran's credible lay history, but also on the evidence in the service treatment records that appears to have been provided to this physician to review.  
 
Although the September 2009 VA examiner determined that the Veteran's cervical spine disorder is not related to service, the Board finds this medical opinion to be of limited probative value.  The examiner appears to have not given any consideration to the lay history of continued symptoms post injury provided by the Veteran.  Additionally, it must be noted that the examiner conceded that it was entirely in the realm of possibility that his cervical spine disorder was caused by service including by the static line incident and general hard landings while jumping.  
 
Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has a cervical disability that was incurred during his active military service.  Thus, service connection for a cervical disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 
 
ORDER
 
The appeal concerning the issues of entitlement to service connection for multilevel degenerative changes in the thoracic spine is dismissed.
 
Entitlement to service connection for a cervical disorder is granted. 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


